Case 4:18-cv-00747-ALM-CAN Document 40 Filed 04/30/19 Page 1 of 18 PageID #: 390



                          UNITED STATES DISTRICT COURT FOR THE
                                  EASTERN DISTRICT OF TEXAS
                                                                                    APR 3 0 2019
     CRAIG CUNNINGHAM,
                                                                                Clerk. US. District C
     Plaintiff,                                       ** lexas Eastern
                                                      §
     V.                                               §
                                                      § Civil Case No. 4:18-cv-00747-ALM-
     Jeff Lakes, Ramsey Financial Services, LLC,      CAN

     Defendant                                        §
                                                      §
                                                      §
                                                                                                    1




                               Plaintiffs Second Amended Complaint


                                                 Parties

     1. The Plaintiff is Craig Cun ingham and natural person and was present in Texas for all

          calls in this case in Collin County.

    2. Jeff Lakes is CEO and corporate o ficer for all of the entities named by the Plainti f in

          this case. He can be served at 3922 E University Dr., Ste 6 Phoenix, AZ 85034 or

          5105 W Winston Dr., Laveen, AZ 85339.

    3. Ra sey Financial Services, LLC is a Delaware Corporation and can be served via A

          Registered Agent, Inc. 8 The Green Ste A, Dover, DE 19901.

    4. John/Jane Does 1-4 are other liable parties currently unknown to the Plaintiff.

                                   JU ISDICTIO AND VENUE

    5. Jurisdiction. This Court has federal-question subject matter jurisdiction over

          Plaintiffs TCPA claims pursuant to 28 U.S.C. § 1331 because the TCPA is a federal

          statute. Mims v. Arrow Fin. Servs., LLC, 565 U S. 368, 372 (2012). This Court has
Case 4:18-cv-00747-ALM-CAN Document 40 Filed 04/30/19 Page 2 of 18 PageID #: 391



         supplemental subject matter jurisdiction over Plaintiffs claim arising under Texas

        Business and Commerce Code 305.053 because that claim: arises from the same

         nucleus of operative fact, i.e.. Defendants telemarketing robocalls to Plaintiff; adds

        little complexity to the case; and doesn’t seek money damages, so it is unlikely to

        predominate over the TCPA claims.

     6. Person l Jurisdiction. This Court has general personal jurisdiction over the

        defendant because they have repeatedly placed calls to Texas residents, and derive

        revenue from Texas residents, and the sell goods and services to Texas residents,

        including the Plaintiff.

     7. This Court has specific personal jurisdiction over the defendants because the calls at

        issue were sent by or on behalf of Ramsey Financial Services, LLC to Texas

        Residents, specifically the Plaintiff in this case. Even after calling Jeff Lakes

        personally to inform him of the illegal telemarketing calls on October 2nd, 2018 and

        sending a copy of the proposed agreement with the Plaintiffs name and Ramsey Debt

        Relief, the Plaintiff recieved an additional 3 calls two days later on October 5, 2018.

        Despite having sued, served, and the defendants obtaining counsel in this case, the

        Plaintiff was called yet again on November 21,2018 and connected to a company

        owned or controlled by Jeff Lakes for the purposes of debt reduction services. The

        Plaintiff has executed a supporting affidavit attesting that he was in Texas when he

        received the calls.




     8. Venue. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(l)-(2)

        because a substantial part of the events giving rise to the claims the calls and sale of
Case 4:18-cv-00747-ALM-CAN Document 40 Filed 04/30/19 Page 3 of 18 PageID #: 392



        goods and services directed at Texas residents, including the Plaintiff occurred in

        this District and because the Plaintiff resides in this District. The Plaintiff was

        residing in the Eastern District of Texas when he recieved a substantial if not every

        single call from the Defendants that are the subject matter of this lawsuit.

     9. This Court has venue over the defendants because the calls at issue were sent by or on

        behalf of Ramsey Financial Services, LLC to Texas Residents, specifically the

        Plaintiff in this case. Even after calling Jeff Lakes personally to inform him of the

        illegal telemarketing calls on October 2nd, 2018 and sending a copy of the proposed

        agreement with the Plaintiffs name and Ramsey Debt Relief, the Plaintiff recieved an

        additional 3 calls two days later on October 3rd, 4th, and 5th, 2018.

     10. Despite having sued, served, and the defendants obtaining counsel in this case, the

        Plaintiff was called yet again on November 21, 2018 and connected to a company

        owned or controlled by Jeff Lakes for the purposes of debt reduction services.

        Clearly, the defendants knew that calling 615-331-7262 would reach the Plaintiffs

        cell phone and that the Plaintiff was residing in Plano, Texas and that the calls were

        unwanted and yet they still continued to direct calls to the Plaintiffs cell phone while

        residing in Texas.

        THE TELEPHONE CO SUMER PROTECTION ACT OF 1991, 47 U.S.C. §

        227

     11. In 1991, Congress enacted the TCPA in response to a g owing number of consumer

        complaints regarding telemarketing.

     12. The TCPA makes it unlawful to make any call (other than a call made for emergency

        purposes or made with the prior express consent of the called party) using an
Case 4:18-cv-00747-ALM-CAN Document 40 Filed 04/30/19 Page 4 of 18 PageID #: 393



        automatic telephone dialing system or an artificial or prerecorded voice ... to any

        telephone number assigned to a ... cellular telephone service. 47 U.S.C. §

        227(b)(l)(A)(iii).
     13. The TCPA makes it unlawful to initiate any telephone call to any residential

        telephone line using an artificial or prerecorded voice to deliver a message without

        the prior express consent of the called party, unless the call is initiated for emergency

        purposes, is made solely pursuant to the collection of a debt owed to or guaranteed by

        the United States, or is exempted by rule or order” of the Federal Communication

        Commission (“FCC”). 47 U.S.C. § 227(b)(1)(B).

     14. The TCPA provides a private cause of action to persons who receive calls in violation

        of § 227(b). 47 U.S.C. § 227(b)(3).

     15. Separately, the TCPA bans making telemarketing calls without a do-not-call policy

        available upon demand. 47 U.S.C. § 227(c); 47 C.F.R. § 64.1200(d)(1).1

     16. The TCPA provides a private cause of action to persons who receive calls in

        violation of § 227(c) or a regulation promulgated thereunder. 47 U.S.C. § 227(c)(5).

     17. According to findings of the FCC, the agency vested by Congress with authority to

        issue regulations implementing the TCPA, automated or prerecorded telephone calls

        are a greater nuisance and invasion of privacy than live solicitation calls and can be

        costly and inconvenient.

     18. The FCC also recognizes that “wireless customers are charged for incoming calls

        whether they pay in advance or after the minutes are used.” In re Rules and

        Regulations Implementing the Tel Consumer Prat. Act of 1991, 18 FCC Red. 14014,


     1 See Code of Federal Regulations, Title 47, Parts 40 to 60, at 425 (2017)
     (codifying a June 26, 2003 FCC order).
Case 4:18-cv-00747-ALM-CAN Document 40 Filed 04/30/19 Page 5 of 18 PageID #: 394



        14115 1[ 165 (2003).

     19. The FCC requires prior express written consent for all autodialed or prerecorded

        telemarketing robocalls to wireless numbers and residential lines. In particular:[A]

        consumer s written consent to receive telemarketing robocalls must be signed and be

        sufficient to show that the consumer: (1) received clear and conspicuous disclosure

        of the consequences of providing the requested consent, i.e., that the consumer will

        receive future calls that deliver prerecorded messages by or on behalf of a specific

        seller; and (2) having received this information, agrees unambiguously to receive

        such calls at a telephone number the consumer designates. In addition, the written

        agreement must be obtained without requiring, directly or indirectly, that the

        agreement be executed as a condition of purchasing any good or service.

     20. In the Matter of R les & Regulatio s Implementing the Tel. Consumer Prot. Act of

        1991, 27 FCC Red. 1830, 1844 33 (2012) (footnote and internal quotation marks

        omitted). FCC regulations generally establish that the party on whose behalf a

        solicitation is made bears ultimate responsibility for any violations. In the Matter of

        Rules and Reg lations I plementing the Tel. Consumer Prot. Act of 1991, 10 FCC

        Red. 12391, 12397 13 (1995).

     21. The FCC confirmed this principle in 2013, when it explained that “a seller ... may be

        held vicariously liable under federal common law principles of agency for violations

        of either section 227(b) or section 227(c) that are committed by third-party

        telemarketers.” In the Matter of the Joint Petition Filed by Dish Network, LLC, 28

        FCC Red. 6574, 6574 1 (2013).

     22. Under the TCPA, a text message is a call. Satterfield v. Simon & Schuster, Inc., 569
Case 4:18-cv-00747-ALM-CAN Document 40 Filed 04/30/19 Page 6 of 18 PageID #: 395



        F.3d 946, 951 -52 (9th Cir. 2009).

     23. A corporate officer involved in the telemarketing at issue ay be personally liable

        under the TCPA. E.g., Jackson Five Star Catering, Inc. v. Season, Case No. 10-


        10010, 2013 US. Dist. LEXIS 159985, at *10 (E.D. Mich. Nov. 8, 2013) ( [M]any

        courts have held that corporate actors can be individually liable for violating the

        TCPA where they had direct, personal participation in or personally authorized the

        conduct found to have violated the statute. (internal quotation marks omitted));

        Maryland v. U iversal Elections, 787 F. Supp. 2d 408, 415 - 16 (D. Md. 2011) ( If

        an individual acting on behalf of a corporation could avoid individual liability, the

        TCPA would lose much of its force.”).

                         The Texas Business and Commerce Code 305.053

     24. The Texas Business and Commerce code has an analogus portion that is related to the

        TCPA and was violated in this case.

     25. The Plaintiff may seek damages under this Texas law for violations of 47 USC 227 or

        subchapter A and seek $500 in statutory damages or $1500 for willful or knowing

        damages.

                                    FACTUAL ALLEGATIONS

     26. Rachel with Card Services is the bane of the existance of many consumers. These are

        calls long since prosecuted by the FTC that make fraudulent, misleading, false

        pro ises and exaggerated claims to consumers. These scams have taken place for

        years and continue to this day. Jeff Lakes is the ring leader of one of these scam

        operations and has directed this scam to continue in the face of consumer complaints

        for years.
Case 4:18-cv-00747-ALM-CAN Document 40 Filed 04/30/19 Page 7 of 18 PageID #: 396



                Jeff Lakes and Ramsey Fina cial Services, LLC calls to the Plaintiff

     27. I received multiple calls from a variety of spoofed caller ID s that contained a pre¬

        recorded message and were initiated using an automated telephone dialing system.

        The calls were on behalf of Jeff Lakes and Ramsey Financial Services, LLC The calls

        had a delay of 3-4 seconds of dead air before the pre-recorded message began

        indicating the calls were initiated using an ATDS. The Plaintiff recieved calls directly

        from Ramsey Financial Services, LLC as directed by Jeff Lakes and on behalf of

        Ramsey Financial Services, LLC by 3rd party telemarketers for both direct and

        vicarious liability in this case.

     28. Starting in 2017, the Plaintiff recieved multiple calls from multiple spoofed and non¬

        working caller ID s all designed to trick consumers into picking up the phone by

        using false, misleading, and fraudulent caller ID s. These calls were not related to an

        emergency purpose or any

     29. This i Lisa Storm calling in eference of all your Visa and Master Credit cards.

        Congratulations. Yo have been qualified from Experian to get relieffrom your

        payment . Please press 1 to get relief This call was from 615-331-7782 to 615-331-

        7262 on 10/2/2018.

     30. The 7782 number is a non-working number and was picked specifically because it is

        very similar to the Plaintiffs actual phone number of 7262 and is called

         Neighborhood spoofing designed to trick consumers into picking up the call as it

        appears to be a local call. This call contained a pre-recorded message after a 3-4

        second pause of dead air. Upon further conversation with the representative who had

        a thick foreign accent and sounded as if he was calling from overseas, the Plaintiff
Case 4:18-cv-00747-ALM-CAN Document 40 Filed 04/30/19 Page 8 of 18 PageID #: 397



         was transferred live to a verification rep and then finally to an agent who stated he

        was with Ramsey Debt relief.

     31. Interestingly enough, when the Plaintiff spoke with the “verification” rep, who

        sounded as if they were a native English speaker fro the USA, and the verifier

        recorded a call and claimed their number was 888-353-3950, which is a lie as it is a

        non-working number and stated that there was a one time processing fee of $695 and

        stated that they are a 3rd party company that works with all major lenders and is not

        affiliated with the banks and are not with Visa or Mastercard or the agent that

        transferred the call to them walking back their previous claims of being with Visa and

           aster card and Experian.

     32. The Plaintiff called and spoke with Jeff Lakes on October 2nd, 2018 regarding the

        illegal telemarketing calls being placed to him and even played one of the call

        recordings for Jeff Lakes and emailed the application for services with Ramsey Debt

        Relief. Jeff admitted that he paid for telemarketing activities and claimed to work

        with multiple marketers. Jeff even stated that “I hate those calls” in reference to

        automated robo calls.

     33. Despite this convesation directly with Jeff Lakes and Jeff Lakes knowing full well

        that dialing 615-331-7262 would reach the Plaintiffs cell phone in Plano, Texas, on

        October 5, 2018, the Plaintiff recieved another call pitching debt relief services by

        Jeff Lakes which was initiated using an automated telephone dialing system and

        contained a pre-recorded message. The message stated:

     34. Hi this is Alice f om Visa card services calling about your credit card account. It

        appears that you are now eligible for a significantly lower interest rate on your
Case 4:18-cv-00747-ALM-CAN Document 40 Filed 04/30/19 Page 9 of 18 PageID #: 398



        account, however, if you do not respond your card will he cancelled, so please press

        1 no w to be transferred to a live representative who can assist yo in securing your

        lower interest rate. Again to talk to a represe tative, press 1 now

     35. This call was from 800-945-2000, which is spoofed and is act ally the caller ID for

        Chase Credit card services indicating an intent to mislead consumers into believing

        that they were receiving a call from Chase credit cards when in reality it was a debt

        relief company. The pre-recorded message was designed to create a false sense of

        urgency by indicating that the consumer s credit card would be closed if they didn’t

        press 1.


     36. The Plaintiff recieved calls on 10/3/2018 and 10/4/2018 among other dates from 800-

        945-2000 which were transfered to Ramsey Debt Relief once again even after

        speaking directly with Jeff Lakes to complain about the illegal telemarketing calls and

        Jeff Lakes himself admitted that 7 hate those calls referring to the Rachel with

        card services type debt relief calls.

     37. The Plaintiff has documented at least 19 calls from 800-945-2000 to his cell phone

        615-331-7262 and has an additional 5 calls from 615-331-7782, 323-329-5648 three

        times, and 31008 for a total of not less than 27 calls by or on behalf of Jeff Lakes and

        Ramsey Debt Relief/Ramsey Services.

     38. Jeff Lakes knew who the Plaintiff was and that the Plaintiff was receiving unwanted

        calls, and despite this, Jeff Lakes failed to do anything to stop the offending,

        fraudulent, and unwanted telephone calls. The Plaintiff emailed Jeff Lakes a copy of

        the contract which contained the Plaintiff’s cell phone number at issue, 615-331-7262

        to Je f Lakes who replied that he was researching the issue and would get back to the
Case 4:18-cv-00747-ALM-CAN Document 40 Filed 04/30/19 Page 10 of 18 PageID #: 399



        Plaintiff, but the Plaintiff never heard back from Jeff Lakes( See Ex A and Ex B).

     39. Even after filing suit, serving Jeff Lakes personally with a copy of the lawsuit and a

        sum ons, and the defendants hiring an attorney who appeared in the case, Jeff Lakes

        directed another call to the Plaintiff on November 21,2018. The Plaintiff spoke with

        the overseas agent inquiring who the company was that he was connected to, and the

        agent stated it was Ramsey Debt Relief.

     40. A representative of Ramsey Debt Relief stated that the corporation was actually

        incorporated in Nevada when asked by the Plaintiff and stated that attorney Cori L.

        Marx whose name and signature appears on the application document was licensed

        out of Arizona, but later claimed it was Colorado.

     41. Each and every call placed on behalf of and for the benefit of Cori L. Marx. She was

        paid by Jeff Lakes to assist in the debt relief program.

     42. Mr. Cunningham has a limited data plan. Incoming text messages chip away at his

        monthly allotment.

     43. Mr. Cunningham has limited data storage capacit on his cellular telephone.

        Incoming calls from Jeff Lakes and his related entities consumed part of this capacity.

     44. No emergency necessitated the calls

     45. Each call was sent by an ATDS.

         Jeff Lakes and Ramsey Financial Services, LLC Knowin nd Willful Violations

                                     of Telemarketin Regulations

     46. Mr. Cunningham asked for an internal do-not-call policy

     47. Jeff Lakes knowingly violated the TCPA by initiating automated calls with pre¬

        recorded messages to the Plaintiff.
Case 4:18-cv-00747-ALM-CAN Document 40 Filed 04/30/19 Page 11 of 18 PageID #: 400



     48. Jeff La es never sent Mr. Cun ingham any do-not-call policy.

     49. On information and belief, Jeff Lakes and Ramsey Financial Services, LLC did not

        have a written do-not-call policy while it was sending Mr. Cunningham text

        messages.


     50. On information and belief, Jeff Lakes did not train its agents engaged in

        telemarketing on the existence and use of any do-not-call list.

     51. Jeff Lakes calls did not provide Mr. Cunningham with the name of the individual

        caller or the name of the person or entity on whose behalf the call was being made.

        Jeff Lakes Control over Ramsey Financial Services, LLC Incl ding its Illegal

        Robocalling and Telemarketing

     52. At all times relevant to the claims alleged herein, Jeff Lakes was the sole corporate

        officer and executive in charge of Ramsey Financial Services, LLC. Each and every

        call was placed on behalf of the corporate entites owned by Jeff Lakes.

     53. Jeff Lakes is Ramsey Financial Services, LLC, primary executive.

     54. Jeff Lakes was aware that Ramsey Financial Services, LLC was sending automated,

        telemarketing text messages en masse to people, including Plaintiff, who had not

        requested to be contacted by Ramsey Financial Services, LLC

     55. As Ramsey Financial Services, LLC s, senior-most executive, Jeff Lakes had the

        power to stop these spam campaigns.

     56. As Ramsey Financial Services, LLC s senior-most executive, Jeff Lakes had the

        power to fire the managers and employees taking part of the day-to-day operations of

        these illegal robocalling operations. Despite being sued by the Plaintiff for illegal

        telemarketing, Jeff Lakes continued to use the services of the exact same
Case 4:18-cv-00747-ALM-CAN Document 40 Filed 04/30/19 Page 12 of 18 PageID #: 401



        telemarketers, which resulted in the Plaintiff being called additional ti es on his

        behalf and at his direction.

     57. Instead, Jeff Lakes allowed the calls to continue and the responsible managers to

        keep their jobs despite his knowledge of frequent do-not-call complaints from

        recipients of these messages, including the Plaintiff.

                        The Plaintiffs cell phone is a residential number

     58. The text messages were to the Plaintiffs cellular phonne 615-331-7262, which is the

        Plaintiffs personal cell phone that he uses for personal, family, and household use.

        The Plaintiff maintains no landline phones at his residence and has not done so for at

        least 10 years and primarily relies on cellular phones to communicate with friends and

        family. The Plaintiff also uses his cell phone for navigation purposes, sending and

        receiving emails, timing food when cooking, and sending and receiving text

        messages. The Plaintiff further has his cell phone registered in his personal name,

        pays the cell phone from his personal accounts, and the phone is not primarily used

        for any business purpose.

                Violations of the Texas Business and Commerce Code 305.053

     59. The actions of Jeff Lakes and his corporation Ramsey Financial Services, LLC

        violated the Texas Business and Commerce Code 305.053 by placing automated calls

        to a cell phone which violate 47 USC 227(b). The calls by Jeff Lakes and Ramsey

        Financial Services, LLC violated Texas law by placing calls with a pre-recorded

        message to a cell phone which violate 47 USC 227(c)(5) and 47 USC 227(d) and 47

        USC 227(d)(3) and 47 USC 227(e).

     60. The calls by Jeff Lakes and Ramsey Financial Services, LLC violated Texas law by
Case 4:18-cv-00747-ALM-CAN Document 40 Filed 04/30/19 Page 13 of 18 PageID #: 402



        spoofing the caller ID s per 47 USC 227(e) which in turn violates the Texas stat te.


                                  1. FIRST CLAIM FOR RELIEF

         (Non-Emergency Robocalls to Cellular elephones, 47 U.S.C. § 227(b)(1)(A))

                                     (A ainst All Defendants)

             1. Mr. Cunni gham realleges and incorporates by reference each and every

     allegation set forth in the preceding paragraphs.

            2. The foregoing acts and omissions of Defendants and/or their affiliates or

     agents constitute multiple violations of the TCPA, 47 U.S.C. § 227(b)(1)(A), by making

     non-emergency telemarketing robocalls to Mr. Cunningham s cellular telephone number

     without his prior express written consent.

            3. Mr. Cunningham is entitled to an award of at least $500 in damages for

     each such violation. 47 U.S.C. § 227(b)(3)(B).

            4. Mr. Cunningham is entitled to an award of up to $1,500 in damages for

     each such knowing or willful violation. 47 U.S.C. § 227(b)(3).

            5. Mr. Cunningham also seeks a permanent injunction prohibiting

     Defendants and their affiliates and agents from making non-emergency telemarketing

     robocalls to cellular telephone numbers without the prior express written consent of the

     called party.
Case 4:18-cv-00747-ALM-CAN Document 40 Filed 04/30/19 Page 14 of 18 PageID #: 403



                                 IX. SECOND CLAIM FOR RELIEF

            (Telemarketing Without Mandate Safeguards, 47 C.F.R. § 64.1200(d))

                                      (Against All Defendants)

            6. Mr. Cunningham realleges and incorporates by reference each and every

     allegation set forth in the preceding paragraphs.

            7. The foregoing acts and omissions of Defendants and/or their affiliates or

     agents constitute multiple violations of FCC regulations by making telemarketing

     solicitations despite lacking:

                    a. a written policy, available upon demand, for maintaining a do-not-

     call list, in violation of 47 C.F.R. § 64.1200(d)(1);2

                    b. training for the individuals involved in the telemarketing on the

     existence of and use of a do-not-call list, in violation of 47 C.F.R. § 64.1200(d)(2);3 and,

                    c. in the solicitations, the name of the individual caller and the name

     of the person or entity on whose behalf the call is being made, in violation of 47 C.F.R. §

     64.1200(d)(4).4

            8. Mr. Cunningham is entitled to an award of at least $500 in damages for

     each such violation. 47 U.S.C. § 227(c)(5)(B).

            9. Mr. Cunningham is entitled to an award of up to $1,500 in damages for

     each such knowing or willful violation. 47 U.S.C. § 227(c)(5).




     2 See id. at 425 (codifying a June 26, 2003 FCC order).
     3 See id. at 425 (codifying a June 26, 2003 FCC order).
     4 See id. at 425 - 26 (codifying a June 26, 2003 FCC order).
Case 4:18-cv-00747-ALM-CAN Document 40 Filed 04/30/19 Page 15 of 18 PageID #: 404



             10. Mr. Cunningham also seeks a permanent injunction prohibiting

     Defendants and their affiliates and agents from making telemarketing solicitations until

     and unless they (1) implement a do-not-call list and training thereon and (2) include the

     name of the individual caller and AFS s name in the solicitations.


             in.THIRD CLAIM FOR RELIEF: Violations of The Texas B siness and

                                        Commerce Code 305.053

             1 1. Mr. Cunningham realleges and incorporates by reference each and every

     allegation set forth in the preceding paragraphs.

             12. The foregoing acts and omissions of Defendants and/or their affiliates or

     agents constitute multiple violations of the Texas Business and Commerce Code

     305.053, by making non-emergency telemarketing robocalls to Mr. Cunningham s

     cellular telephone number without his prior express written consent in violation of 47

     USC 227 et seq. The Defendants violated 47 USC 227(d) and 47 USC 227(d)(3) and 47

     USC 227(e) by using an ATDS that does not comply with the technical and procedural

     standards under this subsection.

             13. Mr. Cunningham is entitled to an award of at least $500 in damages for

     each such violation.Texas Business and Commerce Code 305.053(b)

             14. Mr. Cunningham is entitled to an award of up to $1,500 in damages for

     each such knowing or willful violation. Texas Business and Commerce Code

     305.053(c).
Case 4:18-cv-00747-ALM-CAN Document 40 Filed 04/30/19 Page 16 of 18 PageID #: 405



                                     IV. PRAYER FOR RELIEF

              WHEREFORE, Plaintiff Craig Cunningham prays for judgment against

     Defendant Jeff Lakes, Cori L Marx, and Ramsey Financial Services, LLC jointly and

     severally as follows:

              A. Leave to amend this Complaint to name additional DOESs as they are

     identified and to confon to the evidence presented at trial;

              B. A declaration that actions complained of herein by Defendants violate the

     TCP A and Texas state law;

              C. An injunction enjoining Defendants and their affiliates and agents from

     engaging in the unlawful conduct set forth herein;

              D. An award of $3000 per call in statutory damages arising from the TCPA

     intentional violations jointly and severally against the corporation and individual for 30

     calls.

              E. A award of $1,500 in statutory damages arising from violations of the

     Texas Business and Commerce code 305.053

              F. An award to Mr. Cunningham of damages, as allowed by law under the

     TCPA;

              G. An award to Mr. Cunningham of interest, costs and attorneys fees, as

     allowed by law and equity

              H. Such further relief as the Court deems necessary, j ust, and proper.
Case 4:18-cv-00747-ALM-CAN Document 40 Filed 04/30/19 Page 17 of 18 PageID #: 406



     Craig Cunningham, Plaintiff, Pro-se 3000 Custer Road, ste 270-206, Plano, Tx 75075


     4/30/3019
Case 4:18-cv-00747-ALM-CAN Document 40 Filed 04/30/19 Page 18 of 18 PageID #: 407



                        UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF TEXAS


     C AIG CUNNINGHAM,                                  §
     Plaintiff,                                         §
                                                       §o
     V.
                                                       s
                                                       § Civil Case No. 4:18-cv-00747-ALM-
     Jeff Lakes, Ramsey Debt Relief, LLC, aka          CAN
     Ramsey Services, LLC, National                    §
     Consolidated Services, LLC, Chandler              §
     Construction, LLC, Cori L. Marx                   §
                                                       §
     Defen ant




                                  Plai tiffs Certificate of Service


     I hereby certify a true copy was sent to the defendants in this case.




     3000 Custer Road, ste 270-206, Plano, Tx 75075


     04/30/3018
